Citation Nr: 0530231	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  96-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for a seizure disorder.  

2.	Entitlement to an increased rating for the residuals of 
head trauma, with headaches, currently evaluated as 10 
percent disabling, to include a separate compensable rating 
for residual scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served in the Army National Guard from February 
1962 to April 1967, and was on active duty for training from 
July 27, 1963 to August 11, 1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO in October 1996 
and before a member of the Board at the RO in April 2003.  


FINDINGS OF FACT

1.	A chronic seizure disorder is not currently demonstrated 
and one was not clinically established within the first year 
following separation from service.  

2.	The veteran has subjective residuals of head trauma, 
including headaches, only; without a diagnosis of dementia 
due to head trauma.  

3.	The veteran has hypersensitivity to touch and palpation of 
the scalp and forehead area at the site of the in-service 
trauma, a disability that is separate and distinct from his 
headache symptoms.  This is commensurate with tender and 
painful scarring.




CONCLUSIONS OF LAW

1.  A chronic seizure disorder was neither incurred in nor 
aggravated by service and epilepsies may not be presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a head trauma, manifested by headaches, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.112a, Diagnostic Code 8045-9304 (2004).  

3.  The criteria for a separate rating of 10 percent, but no 
more, for hypersensitivity to touch and palpation of the 
scalp and forehead area, commensurate with tender and painful 
scarring have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  Id.

In VCAA letters dated in February and July 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for epilepsies may be presumed where shown 
to a compensable degree within 1 year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran is seeking service connection for a seizure 
disorder that he believes is associated with his service-
connected head trauma.  He has testified at a hearing on 
appeal that he has been diagnosed with a seizure disorder for 
which the medication Dilantin has been prescribed.  Review of 
the medical evidence of record shows that the veteran has been 
receiving treatment since service for the residuals of head 
trauma, symptoms of which include headache.  The records, 
which include medical reports utilized by the Social Security 
Administration in making a disability determination with that 
agency, and reports of VA outpatient treatment, do not show 
any diagnosis for a seizure disorder.  A VA neuropsychiatric 
evaluation, dated in March 1999, showed that the veteran 
reported having a history of seizures, although there was a 
mention that he had never had any seizures in an earlier 
evaluation performed in December 1998, a copy of which is of 
record.  VA treatment records, dated through March 2005 do not 
include references to a seizure disorder.  Moreover, the list 
of medications that have been prescribed for the veteran 
include those for treatment of heart, respiratory, 
gastrointestinal, and prostate disorders, but no medication 
utilized for treatment of a seizure disorder.  While the 
veteran has given sworn testimony to the effect that he 
believes that he has a seizure disorder, it is noted that he 
is a layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, on other 
examinations, there was a history of no seizure disorder.  
Under these circumstances, as the veteran does not currently 
manifest a seizure disorder, service connection is not 
warranted.  Under such facts, there is no presumptive service 
connection.

The veteran is also seeking a rating in excess of 10 percent 
for the residuals of his head trauma, with headaches, for 
which service connection has been established.  Service 
connection for this disorder was granted by rating decision of 
the RO in 1991, with the current 10 percent evaluation being 
assigned at that time.  

An examination was conducted by VA in August 1995.  At that 
time, the veteran's complaints included daily headaches that 
occurred in the occipital area that were manifest by three 
different types of pain, including aching, solid pounding and 
a stinging sensation.  The length of the headaches varied from 
time to time and were relived by lying down and resting.  He 
took Ibuprofen for the pain.  The headaches were accompanied 
by nausea, but were without vomiting.  He had weakness and 
fatigue.  Objective findings included hypersensitivity to 
touch and palpation of the scalp and forehead area.  There was 
a depressed area in the occipital region of the skull that was 
tender.  Coordination was good.  Deep tendon reflexes were 
brisk and equal at all points and there was no sensory loss.  
The diagnosis was status post closed head injury, with chronic 
post-traumatic and tension headaches.  

An examination was conducted by VA in December 1998.  At that 
time, the veteran indicated that he had constant headaches 
that were bi-occipital in location and, most of the time, 
consisted of a dull ache.  Superimposed on this, he developed 
some more severe lancinating pain.  The headaches were 
exacerbated by tension and by getting upset.  He had 
occasional nausea, when the headaches became more severe.  He 
did not report vomiting, photophobia, phonophobia, throbbing 
pain or focal neurological symptoms.  He had never had any 
seizures.  He took ibuprofen every day for headaches.  He 
stated that sometimes his headaches became so severe that he 
had to lay his head to the side for several minutes.  He had 
never missed any work because of headache.  On examination, 
the veteran was alert, attentive and oriented.  He recalled 
two of three objects at five minutes.  He was unable to 
perform serial seven subtractions, but was able to perform 
serial four subtractions without difficulty.  Speech was 
fluent, with preserved repetition, and he was able to follow 
commands with no evidence of aphasia.  The pupils were equal, 
round and reactive to light.  Visual fields and extraocular 
movements were full.  There was no papil edema and no facial 
weakness or sensory loss.  Motor examination was within normal 
limits.  The impression was post-traumatic headaches and 
evidence of post-traumatic dementia.  

A neuropsychiatric evaluation was conducted by VA in March 
1999.  At that time, the examiner rendered an opinion 
regarding whether the veteran had dementia as a residual of 
the head injury that he sustained during service.  He stated 
that it was relevant that the veteran had been able to 
successfully return to gainful employment following the head 
injury and that significant complaints of psychiatric problems 
did not emerge until some thirty years post-trauma.  This 
evaluator indicated that it was possible that the veteran had 
a progressive dementing process superimposed on pre-injury 
symptoms, including residuals of the prior brain injury.  

An examination was conducted by VA in April 2000.  At that 
time, the veteran reported that some days were better than 
others and that he had trouble remembering dates and other 
things.  He stated that these symptoms had been going on for 
some time, relating that he thought that they had occurred 
after he first sustained his head injury in 1963.  The 
remainder of the examination centered on symptoms of mental 
status deficiencies and the impression was of cognitive 
disorder, not otherwise specified.  The examiner stated that 
it would be pure speculation as to whether the cognitive 
difficulties were associated with a progressive dementing 
disorder rather than sequelae of the head injury.  In an April 
2002 examination report, this same examiner indicated that the 
veteran continued to present with cognitive problems, although 
the veteran provided relatively little indication of 
significant cognitive difficulty.  The evaluation did suggest 
that the difficulties were secondary to a progressing 
dementing process rather than to a focal injury.  

VA outpatient treatment records and medical reports utilized 
by SSA in a disability determination have been received and 
reviewed.  These records continue to show that the veteran 
continues to take medication for control of his headache 
disorder.  Prostrating attacks as a result of headaches were 
not described in these records.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Brain disease due to trauma, purely neurological disabilities 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g. 8045-8207); for purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as symptoms of 
brain trauma, a 10 percent evaluation, and no more, will be 
assigned under diagnostic code 9304.  The 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia, associated with brain trauma.  38 C.F.R. § 4.124a, 
Code 8045.  

Migraine headaches, with characteristic prostrating attacks 
averaging one in 2 months over the last several months, a 10 
percent rating is warranted; with prostrating attacks 
occurring on an average of once a month of the last several 
months is rated as 30 percent disabling.  Migraine, with very 
frequent, completely prostrating and prolonged attacks that 
are productive of severe economic inadaptability will be 
rated as 50 percent disabling.  38 C.F.R. § 4.124a, Code 
8100.

Review of the medical evidence of records shows that the 
veteran has purely subjective symptoms of the residuals of 
his head trauma.  The primary symptoms are of headaches.  As 
such, a rating in excess of 10 percent is not warranted 
absent a diagnosis of dementia due to head trauma.  While the 
veteran does exhibit some cognitive dysfunction, there has 
not been any diagnosis of dementia due to head trauma.  
Therefore, a rating in excess of 10 percent based upon the 
subjective residuals of the head trauma is not warranted.  
The Board had considered evaluating the veteran's disability 
as analogous to migraine, but as there is no indication of 
prostrating attacks, there is no basis for such an 
evaluation.  Furthermore, migraine headaches have not been 
established.

On examination in April 1995, the veteran was shown to have 
hypersensitivity to touch and palpation of the scalp and 
forehead area.  There was an indentation in the area that was 
noted to be tender.  This may be evaluated as analogous to a 
tender and painful superficial scar.  38 C.F.R. § 4.118, Code 
7804.  As this is found to be a disability that is separate 
and distinct from the headaches that are the subjective 
residuals of the head trauma, a separate 10 percent, 
evaluation, but no more, may be assigned.  38 C.F.R. §§ 4.14, 
4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  As such an 
additional 10 percent rating for the residuals of head trauma 
is warranted as commensurate with tender and painful 
scarring.  There are, however, no neurological symptoms or 
other scarring symptoms which would warrant a rating in 
excess of the 10 percent rating.


ORDER

Service connection for a seizure disorder is denied.  

An evaluation in excess of 10 percent for residuals of head 
trauma, manifested by headaches, is denied.

An additional 10 percent evaluation, but no more, for the 
residuals of head trauma manifested by tender and painful 
scarring is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


